SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 13, 2013 AEROCENTURY CORP. (Exact name of Registrant as specified in its charter) Delaware 94-3263974 (State of Incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 (Address of principal executive offices including Zip Code) 650-340-1888 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.01Entry into a Material Definitive Agreement Item 2.03Creation of a Direct Financial Obligation On March 13, 2013, AeroCentury Corp. (the "Company") and Union Bank, N.A., California Bankand Trust, U.S. Bank National Association, Umpqua Bank,and First Bank entered into an Amended and RestatedLoan and Security Agreement (the "Loan Agreement") which, among other things,increased the borrowing capacity under the Company's credit facility to $130 million,extended the maturity date of the creditfacility toSeptember 30, 2015, and added First Bank as a new participant to the lender syndicate. Union Bank, N.A. will continue toact as agent bank under the Loan Agreement. The borrowings under the Loan Agreement are secured by a first priority lien in all of the Company'sassets, including its aircraft portfolio. The foregoing description of the Loan Agreement isqualified inits entirety by reference to such agreement filed herewith as Exhibit 99.1. Item 2.02Results of Operation and Financial Condition On March 14, 2013, AeroCentury Corp. (the "Company") announced via press release the Company'sresults for itsfourth quarter and fiscal year endedDecember 31, 2012. A copy of the Company's press release disclosing these resultsis attached as Exhibit 99.2. This Item 2.02disclosureand the attached Exhibit 99.2are provided under Item 2.02 of Form 8-K and are furnished to, but not filed with, the Securities and Exchange Commission. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.
